Citation Nr: 0026951	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-23 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder (other than a skin condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1998 RO decision which denied 
service connection for a bilateral foot disorder.  In January 
1999, the RO granted service connection for a skin condition 
of the feet (described as fungus of the feet with 
hyperkeratotic toenails and calluses).  Thus, this aspect of 
service connection for a bilateral foot disorder is no longer 
on appeal.  The veteran continues to appeal for service 
connection for other disorders of the feet.  The case was 
remanded to the RO by the Board in September 1999, and was 
returned to the Board in September 2000.  


FINDING OF FACT

Bilateral pes planus with a disorder of the 1st 
metatarsophalangeal joints of both feet had its onset during 
active service.  


CONCLUSION OF LAW

Bilateral pes planus with a disorder of the 1st 
metatarsophalangeal joints of both feet was incurred in 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1979 to December 1982.  A review of his service medical 
records reveals that at the December 1978 enlistment 
examination his feet were clinically normal.  He denied a 
history of foot trouble on the accompanying medical history 
report.  In June 1979, he was seen with complaints of hard 
calluses on the great toes of both feet and athlete's foot 
fungus of both feet.  Calluses and tinea pedis were 
diagnosed.  Such problems are noted in a number of later 
service records.  A July 1979 record reflects the veteran's 
complaints of pain in the left foot on the big toe.  The 
examiner noted swelling of toe with "mashed" toenail.  The 
veteran was then referred to a medical doctor who diagnosed a 
chronic dystrophic nail of the great toe.  A March 1980 
record shows that the veteran complained of an ingrown 
toenail.  He said that the great toe on his left foot hurt 
while walking or wearing a shoe.  A number of later service 
records note ingrown toenails.  A March 1981 medical record 
notes that the veteran had bilateral pes planus.  Severe pes 
planus was noted in February 1982.  In March 1982, tenderness 
of the peroneal tendon of the left foot was noted.  The 
diagnostic impression was left peroneal tendonitis.  Foot 
exercises were recommended.  Another record notes the 
veteran's left foot complaints with itching and pain in the 
1st great toe.  A November 1982 record notes complaints of 
ingrown toenails (said to be due to improperly cutting the 
nails) and a skin condition of the feet.

In November 1983, the veteran claimed service connection for 
a disorder of the feet.  Such claim was denied by the RO in 
April 1984 for failure to report for VA examination.  The 
veteran did not appeal that determination.

Following his active duty, the veteran served in the Army 
Reserve.  On periodic examination in August 1985, his feet 
were listed as clinically normal.  He denied a history of 
foot trouble on the accompanying medical history report.  

In September 1995, the veteran claimed service connection for 
disability of the feet.

On VA examination in October 1995, the veteran related that 
he developed severe pain on the dorsum of both feet, 
especially along the first metatarsal phalangeal joint, as a 
result of marching and wearing tight boots during service.  
He stated that the pain was worse after prolonged walking or 
standing.  Examination of both feet revealed moderately 
severe, bilateral pes planus.  Gross deformity along the 1st 
metatarsal phalangeal joints was noted bilaterally.  Skin 
temperature and color of both feet appeared to be within 
normal limits.  His gait was normal.  The diagnostic 
assessments were bilateral pes planus, and exostosis of both 
1st metatarsophalangeal joints.  

In February 1996, the RO denied, as not well grounded, the 
claim for service connection for disability of the feet.  The 
veteran initiated but did not perfect an appeal of that 
decision.

In August 1997, the RO received an undated medical statement 
from The Podiatry Hospital of Pittsburgh.  It was noted that 
the veteran had painful arthritis of the 1st metatarsal 
phalangeal joint.  The diagnosis was hallux rigidus.  It was 
noted that the surgical procedure necessary to treat his foot 
disorder was a total implant of the 1st metatarsal phalangeal 
joint of the left foot.  

In an August 1997 statement, B. Reade, D.P.M., of The 
Podiatry Hospital, indicated that the veteran had a diagnosis 
of hallux limitus/rigidus.  Dr. Reade related that the 
veteran had osteoarthritis of the big toe joints with little 
or no motion.  He stated that while the condition is many 
times hereditary, it was greatly aggravated by certain types 
of shoe gear.  The doctor added that an increase in activity 
had a profound effect on the disorder.  He stated that since 
the veteran had experienced confining shoe gear and an 
increase in activity in the military, it was a possibility 
that his present condition was brought on by his military 
service.  

A September 1997 private operation record reveals that the 
veteran's pre-operative diagnosis was hallux limitus, right 
foot.  The veteran underwent a bunionectomy of the right 
foot.  

In October 1997, the veteran filed a reopened claim for 
service connection for a bilateral foot condition.

During a November 1998 RO hearing, the veteran testified that 
he experienced pain in his left big toe and had surgery in 
1997.  He related that he was scheduled for surgery on his 
right big toe.  He indicated that he had hallux 
limitus/rigidus of both feet as a result of wearing military 
boots.  

On VA examination in December 1998, the veteran reported that 
he began to have trouble with his feet in 1982 due to boots 
and extensive marches.  He indicated that he was treated 
during service for problems including ingrown toenails, foot 
fungus, calluses, and pain.  He gave current complaints of an 
aching, sharp sensation in both great toes.  The examiner 
noted that there was some erythema and edema on the left foot 
with none on the right.  Extensive callus formation and 
flaking was noted on the palmar surface of both feet.  
Hyperkeratotic nails with extensive deformity and abnormality 
in growth were shown.  Flexion of all toes was limited, 
particularly on the right great toe.  A bilateral loss of 
longitudinal arches was observed.  The diagnoses were hallux 
valgus, left foot with degenerative joint disease of the 
first metatarsolphalangeal joint; extensive callus formation 
and desquamation of the feet bilaterally, consistent with 
fungal process; hyperkeratotic, deformed toe nails 
bilaterally, consistent with fungal process; right foot 
status post bunionectomy, with metallic screws in place, 
degenerative joint disease with hallux deformities in the 
first metatarsophalangeal joint, with subchondral cyst versus 
osteomyelitis of the distal first metatarsal.  

VA X-ray studies of the right foot were conducted in December 
1998.  The diagnostic impressions were status post surgical 
resection of the medial portion of the head of the 1st 
metatarsal with two metallic screws in place; moderate 
degenerative changes and mild hallux valgus deformity of the 
1st metatarsophalangeal joint; two rounded radiolucent 
shadows which possibly represented subchondral cyst formation 
with a possibility of chronic osteomyelitis.  X-rays studies 
of the left foot reflected a diagnostic impression of hallux 
valgus with degenerative osteoarthropathy.  

VA medical records dated from December 1998 reflect that the 
veteran was seen for pain, swelling, and inability to move 
his left foot as a result of a gunshot wound to his left 
thigh in October 1998.  The diagnostic assessment was sciatic 
nerve injury with loss of motor function below the knee with 
evidence of sensory impairment.

In January 1999, the RO granted service connection for a skin 
condition of the feet (described as fungus of the feet with 
hyperkeratotic toenails and calluses).  The veteran continued 
to appeal for service connection for other foot conditions.

Later VA medical records include those pertaining to the 
recent gunshot wound of the left lower extremity.  In 
February 1999, it was noted that following exploratory 
surgery the left sciatic nerve was not shown to be involved 
in his symptoms.  A March 1999 record reflects that the 
veteran had tenderness to palpation along the foot and toes.  
The veteran was seen in June 1999 complaining of left foot 
pain.  It was noted that he had foot drop and wore a brace.  
Chronic left foot pain was diagnosed.  A December 1999 record 
notes an impression of neuropathic pain of the left leg 
secondary to a gunshot wound with nerve injury.  Tinea pedis 
was also noted.

A March 2000 private medical record reveals a diagnosis was 
hallux limitus with 1st metatarsophalangeal joint arthritis, 
left.  

On VA examination in May 2000, the veteran stated that he had 
some pain in the great toes of both feet prior to entering 
service but boots, marches, and other military activities 
aggravated this condition during active duty.  He indicated 
that flat feet were ruled out during the pre-admission 
examination for the Army.  He said that he had bilateral foot 
pain, left greater than right, at all times particularly with 
increased activity.  On examination, callosity was seen on 
the lateral aspect with a pes planus deformity.  The examiner 
noted tenderness to palpation over the dorsal and medial 
aspect of the 1st metatarsophalangeal joint with osteophyte 
formation palpated.  Range of motion of the right great toe 
was minimally tender and minimally painful.  Painful range of 
motion of the left great toe was shown.  No palpable edema of 
the foot was noted.  The flat foot did not change with 
standing, squatting, or rising on his toes and heels.  The 
diagnoses were bilateral pes planus; rigid; ankylosed and 
painful 1st metatarsophalangeal joint of left foot/hallux 
rigidus; and status post open reduction and internal fixation 
of right 1st metatarsophalangeal joint for presumed hallux 
rigidus.  The examiner indicated that the findings were 
consistent with degenerative joint disease and hallux 
rigidus.  The right foot had decreased range of motion 
secondary to post-surgical changes.  The examiner stated that 
the veteran's initial report of foot pain in the Army was 
probably worsened by military service.  

In a June 2000 addendum to the VA examination, a doctor said 
he supervised the May 2000 examination which was performed by 
another doctor.  This supervising doctor said that the 
veteran had painful feet in service and underwent left foot 
surgery years after his discharge.  It was noted that the 
development of painful 1st metatarsophalangeal joints is a 
natural consequence of painful flat feet.  The doctor stated 
that while it was entirely possible that nonmilitary activity 
after discharge from service contributed to his foot pain, it 
was opined that it was at least as likely as not that the 
foot pain which was precipitated by military service and 
which had been identified as service connected was a 
substantial contributor to the veteran's current problems in 
the left foot and of the 1st metatarsophalangeal joints (of 
both feet).  

II.  Analysis

The veteran's claim for service connection for a bilateral 
foot disorder (other than a skin condition) is well grounded, 
meaning plausible; the evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
this claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service medical records from the veteran's 1979-1982 period 
of active duty show he was treated for pain of the great left 
toe in 1979 and 1980.  Medical records from 1981 and 1982 
noted bilateral pes planus.  Tenderness of the peroneal 
tendon of the left foot was shown in 1982.  On periodic 
examination during his reserve service in 1985, his feet were 
listed as clinically normal.  Moderately severe bilateral pes 
planus and exostosis of both 1st metatarsal phalangeal joints 
was shown on VA examination in 1995.  Private medical records 
dated in 1997 reflected a diagnosis of hallux rigidus and 
painful arthritis of the 1st metatarsal phalangeal joint.  
Dr. Reade indicated that while the condition was many times 
hereditary, it was greatly aggravated by increased activity 
and certain types of shoe gear.  The doctor opined that his 
present condition was possibly brought on by military 
service.  On VA examination in 1998, the diagnoses were 
hallux valgus of the left foot with degenerative joint 
disease of the first metatarsophalangeal joint; and right 
foot status post bunionectomy with metallic screws in place, 
degenerative joint disease with hallux deformities in the 
first metatarsophalangeal joint, with subchondral cyst versus 
osteomyelitis of the distal first metatarsal.  The 2000 VA 
examiner opined that the veteran's initial report of foot 
pain in the Army was probably worsened by military service.  
In an addendum, another VA doctor who supervised the 2000 VA 
examination noted that the veteran had painful feet in 
service and the later painful 1st metatarsophalangeal joints 
were a natural consequence of flat feet.  The doctor related 
that the veteran's foot pain in service was a substantial 
contributor to the veteran's current problems in the left 
foot and of the metatarsophalangeal joints of both feet.  

In denying service connection, the RO has stated that a 
bilateral foot problem pre-existed service and was not 
aggravated therein.  However, no foot disorder was noted on 
the entrance examination, and there is no clear and 
unmistakable evidence to rebut the presumption of soundness 
on entrance into service.  38 U.S.C.A. §§ 1111, 1137.  The 
veteran was first noted to have bilateral pes planus (flat 
feet) during his active duty, and he currently has such 
condition.  The medical evidence does not clearly show a 
congenital type of flat feet for which service connection 
would be precluded by 38 C.F.R. § 4.57.  The Board concludes 
that the veteran has an acquired type of flat feet, and that 
such began in service.  Moreover, the recent VA medical 
opinion suggests that the veteran's current disorder of the 
1st metatarsophalangeal joints of both feet is the result of 
his flat feet which began in service, and the Board finds 
that such is the case.  

In sum, the Board finds that bilateral pes planus with a 
disorder of the 1st metatarsophalangeal joints of both feet 
began during service.  Such disability was incurred in 
service, warranting service connection.  In making this 
decision, the Board has applied the benefit-of-the-doubt 
doctrine in favor of the veteran.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral pes planus with a disorder 
of the 1st metatarsophalangeal joints of both feet is 
granted.  




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 



